DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, and 6-9 were amended, claims 3, 5, and 13 were canceled, and claims 18-20 were newly added in the response filed on 1/4/2022. Claims 1, 2, 4, 6-12, and 14-20 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    190
    873
    media_image1.png
    Greyscale
(filing receipt dated 7/1/2021).  The Applicant deleted claim 13 in the response filed on 1/4/2022, thus removing the new matter contained therein from the instant application.  See p. 2-3 of the OA dated 10/21/2021.  Therefore the instant application is a proper CON of 17/004764 and the remaining claims can all claim the benefit of the filing date of 15/706484 (9/15/2017).
Response to Arguments
	With respect to the obviousness-type non-statutory double patenting rejections of record, the Applicant has requested that the rejections be held in abeyance until there is an indication of allowable subject matter.  See p. 3-9 of the OA dated 10/21/2021 and p. 4 of the response filed on 1/4/2022.  However, as claim 13 was canceled in the claim 13 as being unpatentable over claims 1-20 of US 10252976 in view of Adeakin (“Polymer-Solvent Relation: Swelling and Fibre Morphology” IOSR Journal of Polymer and Textile Engineering, vol. 4, 2017, p. 27-28, of record in the IDS filed on 7/2/2021) is withdrawn.  See p. 6-7 of the OA dated 10/21/2021.
	With respect to the 35 USC 103 rejection of claims 1, 4, 5, 8-14, 16, and 17 as being unpatentable over Kurokawa (“Methanolysis of polyethylene terephthalate (PET) in the presence of aluminium triisopropoxide catalyst to form dimethyl terephthalate and ethylene glycol” Polymer Degradation and Stability 79 (2003), p. 529-533-of record in the IDS filed on 7/2/2021) as evidenced by Balcerzyk (“Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021) (see p. 9-16 of the OA dated 10/21/2021) and of claims 2 and 15 as being unpatentable over Kurokawa as evidenced by Balceryzk and further in view of Adeakin (“Polymer-Solvent Relation: Swelling and Fibre Morphology” IOSR Journal of Polymer and Textile Engineering, vol. 4, 2017, p. 27-28, of record in the IDS filed on 7/2/2021) (see p. 16-18 of the OA dated 10/21/2021), the Applicant’s arguments have been fully considered but they are not persuasive.  See p. 4-5 of the response filed 1/4/2022.  
The Applicant argues the following: 

    PNG
    media_image2.png
    109
    796
    media_image2.png
    Greyscale

	This argument is not persuasive because the depolymerization conditions employed in Kurokawa are sufficient to effect ligand exchange on the aluminum iPr)3-n(OMe)n, wherein n is 1-3.  US 4525307 (‘307, published on 6/25/1985) is now included in the rejection as an additional evidentiary reference.  Kurokawa teaches that the depolymerization is carried out in an excess of MeOH or a mixed MeOH/toluene solvent at reaction temperature of 160-200C for 2 hours.  See Tables 1 and 2 on p. 530-531.  ‘307 teaches that Al(OiPr)3 undergoes ligand exchange with another alcohol when heated over a temperature range of around 150-160C for 2 hours.  See examples.  Therefore ‘307 teaches that at least some aluminum methoxide of formula Al(OiPr)3-n(OMe)n, wherein n is 1-3 is being generated during the reaction of Kurokawa.  
	With respect to the 35 USC 103 rejection of claims 1, 3-6, 8-12, 14, and 16 as being unpatentable over US 2017/0008826 (‘826, published on 1/12/2017, US PGPUB equivalent of US 9550713) or US 2017/0152203 (‘203, published on 6/1/2017) (see p. 18-24 of the OA dated 10/21/2021) the Applicant’s arguments have been fully considered but they are not persuasive.  See p. 5-7 of the response filed 1/4/2022.  
The Applicant argues the following: 

    PNG
    media_image3.png
    213
    804
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    161
    800
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    172
    792
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    275
    787
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    392
    687
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    794
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    426
    695
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    126
    704
    media_image10.png
    Greyscale

	With respect to the Applicant’s arguments regarding the skilled artisan’s lack of motivation to select the claimed w/w ratio of polyester to alkoxide based on the teachings of ‘826 and ‘803, the Examiner directs the Applicant to p. 20-21 of the OA dated 10/21/2021.  The relevant portion reads: 
--With further respect to the instantly claimed (w/w) polyester:alkoxide ratio instantly claimed, as discussed above, '826 and '203 teach that the molar ratio of base to ester bonds present in the polymer can be about 1:1, greater than 1:1, or less than 1:1 (sub-stoichiometric), which covers the full spectrum of options (see [0057-0058] of '826 and '203).  Though '826 and '203 do not explicitly teach weight ratios of claims 8 and 9 absent a showing of criticality.--.
The Applicant has not addressed the merits of the Examiner’s arguments.  In particular the Applicant presents no arguments as to why the skilled artisan would not be motivated to use a substoichiometric amount of alkoxide in order to simplify the purification process.  Further, there is no evidence in the specification as filed that would indicate that the claimed w/w ratio provides advantageous or unexpected results in view of ‘826 and ‘803.  With respect to the evidence provided in the form of Table 1 on p. 7 of the response dated 1/4/2022, this appears to be a copy of the evidence presented in the 37 CFR 1.132 declaration filed on 10/15/2018 in parent app. no. 15/706484.  This Table is not in the specification.  Though the evidence in the Table does appear to be 
The 35 USC 103 rejection of claim 7 as being unpatentable over ‘826 or ‘203 and further in view of Falbe (“Alcohols, Aliphatic” Ullmann’s Encyclopedia of Industrial Chemistry, downloaded from https://doi.org/10.1002/14356007.a01_279.pub2, first published 1/15/2013, p. 1-26, of record in the IDS filed on 7/2/2021) (see p. 24-26 of the OA dated 10/21/2021) is withdrawn as claim 7 was newly amended to depend from claim 17 and claim 17 was not included in the rejection over ‘826 and ‘203.  However this rejection will be applied to newly introduced claim 20.
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 requires that the methoxide is formed by in-situ addition of a metal to the alcoholic solvent.  Does this claim also require that the alcoholic solvent be limited to methanol?  If methanol is not at least present in the mixture then it is unclear how a methoxide can be formed using any alcoholic solvent.
Modified Double Patenting Rejections-Necessitated by Amendment
The rejections of record (see p. 4-9 of the OA dated 10/21/2021) were modified to remove newly canceled claims and/or to address newly introduced claims and/or limitations.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 2, 4, 6-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10252976 (‘976, of record in the IDS filed on 7/2/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant process of claim 1 recites an embodiment of the process of claim 1 of ‘976 wherein the product is limited to dimethyl terephthalate (the compound of formula I of claim 1 of ‘976 wherein R1 and R2 are both methyl, C1 alkyl) and the alkoxide of ‘976 is limited to a methoxide (also see claim 18 of ‘976).  Additionally, the ratio of polyester to alkoxide employed in the process of ‘976 falls within the instantly claimed range.  See MPEP 2144.05.
With respect to claim 2, see claims 5, 6, and 16 of ‘976, which teach examples of polar aprotic solvents (DMSO, DMF, acetone, nitrobenzene, and benzaldehyde).  claims 4, 6, 7, and 20, see claims 10, 11, and 18 of ‘976.  With respect to claims 8 and 9, see claims 1 and 15 of ‘976, which teach a range which overlaps with that instantly claimed (claim 8) and a range which is sufficiently close to that instantly claimed such that absent any evidence of criticality the range still appears to render that instantly claimed prima facie obvious (50:1 in ‘976 vs. 60:1 in claim 9).  Also see MPEP 2144.05.  With respect to claims 10, 11, and 19, see claims 1, 13, 15, and 20, wherein the instantly claimed ranges fall within those disclosed in ‘976.  Also claim 12, claims 1 and 15 of ‘976 recite that the polyester is mixed with a solvent for swelling the polymer, an alcoholic solvent, and a sub-stoichiometric amount of alkoxide to effect depolymerization.  However, the claims do not recite a specific order of mixing.  Therefore if the polyester were mixed with the solvent for swelling the polyester prior to the addition of the other reagents then this embodiment would render instant claim 12 prima facie obvious.  Also see MPEP 2144.04(IV)(C), which teaches that absent any evidence to the contrary, the order of mixing ingredients/performing known reaction steps is prima facie obvious.  Additionally, the skilled artisan would be motivated to mix the polyester with the swelling solvent prior to treatment with the alcohol and alkoxide in order to place the polyester in better condition for depolymerization by weakening and/or breaking the structure of the polymer before the cleaving agent (the alcohol/alkoxide) is added to the mixture.  With respect to claims 14-17, see claims 1, 5-7, 15, and 16 of ‘976, wherein if a polar aprotic solvent is employed as the swelling agent, the mixture will already contain methanol, which itself is a polymer swelling agent (see claims 6 and 16 of ‘976).  With respect to claim 18, see claims 4 and 15 of ‘976.

Claims 1, 4, 6-12, 14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10793508 (‘508, of record in the IDS filed on 7/2/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the process of claim 1 of ‘508 employs a ratio of polyester to alkoxide in the disclosed process which falls within the range instantly claimed in claim 1.   See MPEP 2144.05. Also see claims 3 and 4 of ‘508 with respect to the methoxide employed in the process of claim 1.  claims 4, 6, 7, and 20, see claims 2-5 of ‘508.  With respect to claims 8 and 9, see claim 1 of ‘508, which teaches a range which overlaps with that instantly claimed (claim 8) and a range which is sufficiently close to that instantly claimed such that absent any evidence of criticality the range still appears to render that instantly claimed prima facie obvious (50:1 in ‘508 vs. 60:1 in claim 9).  Also see MPEP 2144.05.  With respect to claims 10, 11, and 19, see claims 7-9 of ‘508 and MPEP 2144.05.  With respect to claim 12, claim 1 of ‘508 recites that the polyester is mixed methanol and a sub-stoichiometric amount of alkoxide to effect depolymerization.  The claims do not recite a specific order of mixing nor do they explicitly recite a swelling solvent.  However, methanol is a swelling solvent for the instantly claimed polyesters (see instant claim 17), therefore if the polyester were mixed with the methanol prior to the addition the alkoxide then this embodiment would render instant claim 12 prima facie obvious.  Also see MPEP 2144.04(IV)(C), which teaches that absent any evidence to the contrary, the order of mixing ingredients/performing known reaction steps is prima facie obvious.  Additionally, the skilled artisan would be motivated to mix the polyester with the methanol prior to treatment with the alkoxide in order to place the polyester in better condition for depolymerization by weakening and/or breaking the structure of the polymer before the cleaving agent (the alkoxide) is added to the mixture.  With respect to claims 14 and 16-18, see claim 1 of ‘508, wherein the methanol (polar protic solvent) is both a solvent and swelling agent.  
Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10793508 (‘508, of record in the IDS filed on 7/2/2021) as applied to claims 1, 4, 6-12, 14, and 16-20  above, and further in view of Adeakin (“Polymer-Solvent Relation: Swelling and Fibre Morphology” IOSR Journal of Polymer and Textile Engineering, vol. 4, 2017, p. 27-28, of record in the IDS filed on 7/2/2021).
With further respect to claims 2 and 15, Adeakin teaches that a wide variety of solvents can be used to swell PET (see Figures on p. 27-28 and discussion thereof, wherein abbreviations are defined in section II on p. 27).  Though benzyl alcohol exhibited the greatest influence on swelling, all of the solvents influenced swelling, including several aprotic polar solvents, including acetone, benzaldehyde, nitrobenzene, DMF, dimethyl phthalate, and o-cresol.  Therefore the skilled artisan would be motivated to employ any of these solvents as a co-solvent in the reaction of ‘508, along with the methanol which is used to produce the DMT ester, in order to enhance the swelling of the PET to facilitate the depolymerization reaction.  Also see MPEP 2143(B).
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 9-10 of the OA dated 10/21/2021.  The rejections of record (see p. 9-26 of the OA dated 10/21/2021) were modified to remove newly canceled claims and/or to address newly introduced claims and/or limitations.

Claims 1, 8-12, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (“Methanolysis of polyethylene terephthalate (PET) in the presence of aluminium triisopropoxide catalyst to form dimethyl terephthalate and ethylene glycol” Polymer Degradation and Stability 79 (2003), p. 529-533-of record in the IDS filed on 7/2/2021) as evidenced by Balcerzyk (“Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021) and US 4525307 (‘307, published on 6/25/1985).
Applicant Claims

    PNG
    media_image11.png
    323
    988
    media_image11.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Kurokawa teaches depolymerizing polyethylene terephthalate (PET) in the presence of aluminum triisopropoxide to form dimethyl terephthalate (DMT) and ethylene glycol (see whole document).  With particular regard to claims 1 and 18, Kurokawa teaches that PET is mixed with methanol and a sub-stoichiometric (ie catalytic) amount of aluminum triisopropoxide (AIP), an aluminum alkoxide 
With respect to the instantly claimed (w/w) ratio of the polyester (PET) to alkoxide (AIP), Kurokawa teaches the use of three ratios (see Tables 1-2 on p. 530-531): 0.50 g : 50 mg (runs 2-5 and 8-13); 0.50 g : 32 mg (run 6); and 0.50 g : 12 mg (run 7).  These correspond to (w/w) PET:AIP ratios of : 10:1 (runs 2-5 and 8-13); 16:1 (run 6) and 42:1 (run 7).  Therefore i) the PET:AIP (w/w) ratio used in run 7 reads on that instantly claimed; ii) the PET:AIP (w/w) ratio used in run 6 falls just outside the instantly claimed range (also see definition of the term “about” in [0110] of the specification as filed) but appears to be sufficiently close to the claimed range such that similar results will be expected if the reaction is run at a PET:AIP (w/w) ratio of 16:1 vs. 20:1 absent any evidence to the contrary, and iii) the PET:AIP (w/w) used in runs 2-5 and 8-13 falls outside of the instantly claimed range.  Also see MPEP 2144.05.
The weight ratios were calculated as follows:
0.50 g PET x 1000 mg PET/1 g PET = 500 mg PET used in all examples in Tables 1 and 2 (see footnote a).  
Runs 2-5 and 8-13: 50 mg AIP; Run 6: 32 mg AIP; and Run 7: 12 mg AIP
Therefore: 500 mg PET/50 mg AIP = 10 : 1; 500 mg PET/32 mg AIP = 16 : 1; and 500 mg PET/12 mg AIP = 42 : 1.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, Kurokawa does not explicitly teach an example wherein the PET:AIP (w/w) ratio falls within the instantly claimed range to produce DMT in at least about 70% yield (also see [00110] of the specification as filed regarding the scope of the term “about”).  As discussed above, runs 6 and 7 of Table 1 on p. 530 employ PET:AIP (w/w) ratios which fall within (42 : 1) or just outside of (16 : 1 vs. the instantly claimed endpoint of 20 :1) the range instantly claimed, however, the yields of DMT are only 57.4 and 20.2% respectively.  Additionally, run 5 of Table 1 on p. 530 and runs 9-12 of Table 2 on p. 531 teach producing DMT in at least about 70% yield, but teach a PET:AIP (w/w) ratio of 10 : 1, which falls outside of the instantly claimed range.  However, Kurokawa further teaches in col. 1 on p. 531 (see last paragraph of section 3.1), that the yields of monomer (DMT and EG) increased with the amount of catalyst up to 32 mg (corresponding to the 16:1 PET:AIP (w/w) ratio) and did not depend on the catalyst loading at yields higher than 60% because of equilibrium between the monomers and oligomers.  Further, even though the yields of the monomers were lower in runs 6 and 7 (employing a PET:AIP (w/w) ratio falling within or just outside the instantly claimed, but appearing to be sufficiently close to the claimed range such that similar results will be expected if the reaction is run at a PET:AIP (w/w) ratio of 16:1 vs. 20:1 absent any evidence to the contrary) than those of the other runs using a PET:AIP (w/w) ratio of 10:1, Kurokawa did not vary the time of reaction between any of the runs.  
prima facie to use a lower concentration of catalyst, and thus carry out the reaction of Kurokawa within the instantly claimed PET:AIP (w/w) range, and run the reaction for a longer amount of time to predictably achieve similar yields of DMT and EG as in runs 2-5 and 8-13.  The skilled artisan would have been further motivated to do so in order to produce a more efficient process using less catalyst, which would also produce less waste and simplify the separation of the product from the reaction mixture.  Also see MPEP 2144.05.  
	This same argument also applies to the ranges recited in claims 8-11 and 19 absent any evidence of criticality.  As the concentration of the catalyst is lowered, the skilled artisan would find it prima facie obvious to increase reaction time to predictably obtain DMT and EG in acceptable yields, wherein the instantly claimed yields are achievable by the process of Kurokawa (see Table 2 on p. 531 in particular, when toluene is used as a co-solvent).  Also see MPEP 2144.05.
	With further respect to claim 1, Kurokawa does not explicitly teach the use of a methoxide in the reaction. However, ‘307 is cited as an evidentiary reference to teach that an aluminum methoxide is formed under the depolymerization conditions employed in Kurokawa. Kurokawa teaches that the depolymerization is carried out in a large excess of MeOH or a mixed MeOH/toluene solvent at reaction temperature of 160-200C for 2 hours.  See Tables 1 and 2 on p. 530-531.  ‘307 teaches that Al(OiPr)3 undergoes ligand exchange with another alcohol when heated over a temperature range of around 150-160C for 2 hours.  See examples, in particular 1, 2, and 5.  Therefore ‘307 teaches that at least some aluminum methoxide of formula Al(OiPr)3-n(OMe)n, wherein n is 1-3, is being generated during the reaction of Kurokawa and is necessarily present during the depolymerization reaction.

	With respect to claims 12, 14, 16, and 17, Kurokawa teaches that both methanol and toluene swell PET (see section 3.3 on p. 532-533, with particular regard to Fig. 3 on p. 533 and discussion thereof on p. 532, in particular see steps i and ii, wherein methanol alone (Table 1) or the combination of methanol (polar protic solvent) and toluene (non-polar solvent) (Table 2) is capable of swelling PET to produce oligomers thereof before any of the catalyst is added in step iii).  Also see Balcerzyk, which is employed as an evidentiary reference to show that methanol alone is sufficient to swell PET (see whole document, particularly first col. on p. 776).  Though Kurokawa does not explicitly teach that the PET is contacted with the solvent prior to addition of the AIP catalyst (see section 2 on p. 530, which would appear to meet the limitations of “pre-treating” as instantly claimed), absent any evidence to the contrary, the order of mixing ingredients/performing known reaction steps is prima facie obvious.  Also see MPEP 2144.04(IV)(C).  Further, as the discussion in section 3.3 on p. 532-533 teaches that the via swelling prior to addition of the AIP such that the reaction time could be decreased and/or the concentration of AIP could be lowered and/or milder reaction conditions could be applied once the AIP is added.  Also see MPEP 2144.05.
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of Kurokawa with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to employ a lower concentration of catalyst in the reaction of Kurokawa, and thus carry out the reaction of Kurokawa within the instantly claimed PET:AIP (w/w) range, because Kurokawa further teaches in col. 1 on p. 531 (see last paragraph of section 3.1), that the yields of monomer (DMT and EG) increased with the amount of catalyst up to 32 mg (corresponding to the 16:1 PET:AIP (w/w) ratio) and did not depend on the catalyst loading at yields higher than 60% because of equilibrium between the monomers and oligomers.  Further, even though 
	Therefore the skilled artisan would find it prima facie to use a lower concentration of catalyst, and thus carry out the reaction of Kurokawa within the instantly claimed PET:AIP (w/w) range, and run the reaction for a longer amount of time to predictably achieve similar yields of DMT and EG as in runs 2-5 and 8-13.  The skilled artisan would have been further motivated to do so in order to produce a more efficient process using less catalyst, which would also produce less waste and simplify the separation of the product from the reaction mixture.  Also see MPEP 2144.05 and full discussion of claim 1 above.  Additionally, ‘307 is cited as an evidentiary reference to teach that at least some aluminum methoxide of formula Al(OiPr)3-n(OMe)n, wherein n is 1-3, is being generated during the reaction of Kurokawa and is necessarily present during the depolymerization reaction.

Claims 2 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (“Methanolysis of polyethylene terephthalate (PET) in the presence of aluminium triisopropoxide catalyst to form dimethyl terephthalate and ethylene glycol” Polymer Degradation and Stability 79 (2003), p. 529-533-of record in the IDS filed on 7/2/2021) as evidenced by Balcerzyk (“Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021) and US 4525307 (‘307, published on 6/25/1985), as applied to claims 1, 8-12, 14, and 16-19 above, and further in view of Adeakin (“Polymer-Solvent Relation: Swelling and Fibre Morphology” IOSR Journal of Polymer and Textile Engineering, vol. 4, 2017, p. 27-28, of record in the IDS filed on 7/2/2021).
Applicant Claims

    PNG
    media_image12.png
    100
    1035
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    89
    1012
    media_image13.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Kurokawa teaches that though methanol alone can swell PET (see Table 1), that employing a mixture of methanol and toluene as the solvent (see Table 2) in the depolymerization reaction leads to enhanced reaction rates because the mixed solvent more effectively promotes swelling of the PET (see section 3.3 on p. 532-533).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kurokawa is silent regarding any other solvents which could be substituted for toluene.  This deficiency is cured through the teachings of Adeakin.  Adeakin is directed toward the swelling of PET in different solvents (see whole document).  With particular regard to claims 2 and 15, Adeakin teaches that a wide variety of solvents can be used to swell PET in a pre-treatment step (see Figures on p. 27-28 and discussion thereof, wherein abbreviations are defined in section II on p. 27).  Though benzyl alcohol claim 15, the Examiner notes that methanol (polar protic solvent) is inherently present in the process of Kurokawa and as discussed in the previous rejection is also known to swell PET.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Kurokawa and Adeakin to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instantly claimed process.  A person of ordinary skill would have been motivated to substitute one of the aprotic polar solvents disclosed to swell PET in Adeakin for toluene in the process of Kurokawa because replacing one known solvent for swelling PET with another will predictably produce similar results absent any evidence to the contrary.  Also see MPEP 2143 (B). 
Claims 1, 4, 6, 8-12, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0008826 (‘826, published on 1/12/2017, US PGPUB equivalent of US 9550713) or US 2017/0152203 (‘203, published on 6/1/2017).
Applicant Claims

    PNG
    media_image14.png
    325
    987
    media_image14.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘826 and ‘203 disclose processes for depolymerizing polyesters, including polyethylene terephthalate (PET) and poly(ethylene glycol-co-1,4-cyclohexanedimethanol terephthalate) (PETG) ([0042-0047] of ‘826 and ‘203), in the presence of a non-polar solvent, an alcohol, and a hydroxide (see whole documents, particularly abstracts, examples, and claims of ‘826 and ‘203). With particularly regard to claims 1 and 18, ‘826 and ‘203 teach that a polyester, particularly PET, is depolymerized by mixing said polyester with a non-polar solvent for swelling the polyester (see [0049-0051] of ‘826 and ‘203), an alcoholic solvent (including methanol, see [0051-0053] of ‘826 and ‘203), and a base, which may include alkoxides (particularly C1-C4 alkoxides, see [0053-0055] of ‘826 and ‘203), to produce terephthalic acid and derivatives thereof, including dimethyl terephthalate (DMT) [0105] of ‘826 and [0106] of ‘203 (see [0073-0080, 0095-0112], examples, and claims of ‘203 and [0071-0079, 0094-0111], examples, and claims of ‘826).  ‘826 and ‘203 further teach that the base (including alkoxides) may be used in a sub-stoichiometric ratio with respect to the ester bonds present in the PET (ie the alkoxide:PET molar ratio is less than 1:1, see [0057] of ‘826 and [0058] of '203) and that the process can produce up to 99% yield of terephthalic acid and derivatives thereof (see example 5 and also claims 10, 11, and 19).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, neither of '826 nor '203 explicitly teach an example wherein an alkoxide is used as the base in a sub-stoichiometric amount in the reaction 
	With further respect to the instantly claimed (w/w) polyester:alkoxide ratio instantly claimed, as discussed above, '826 and '203 teach that the molar ratio of base claims 8 and 9 absent a showing of criticality.
	
	With respect to claims 4 and 6, ‘826 and ‘203 teach the use of alkoxides, particularly ethoxides and methoxides, but not the specific cations used with the claim 1, if DMT were the desired product from the reaction of ‘826 and ‘203, then the skilled artisan would be motivated to employ methanol as the alcoholic solvent and a methoxide (including a methoxide of sodium, potassium, or ammonium).  
	With respect to claims 12, 14, and 16, ‘826 and ‘203 teach that the non-polar solvent can be added to the polyester, followed by an agent capable of breaking the ester functionality (the alcohol and alkoxide) (see [0051-0058 and 0098-0104] of ‘826 and [0052-0059 and 0099-0105] of ‘203), wherein the non-polar solvent is capable of swelling the polymer (see [0050] of ‘826 and [0051] of ‘203).  Further, examples 1 and 4-6 teach that the non-polar solvent (dichloromethane, a halogenated solvent) is added to PET and the reaction mixture was stirred at ambient temperature and pressure before the alcohol and base are added to the mixture.  These examples appear to meet the limitations of the instantly claimed pre-treatment step.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘826 or ‘203 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute a sub-stoichiometric amount of an alkoxide base for a hydroxide base in the processes of ‘826 or ‘203 because the references explicitly teach that alkoxides are suitable alternatives for hydroxides under the same reaction conditions and only teach the use of hydroxides and alkoxides as bases (see [0054-0056] of ‘203 and [0053-0055] of ‘826).   Furthermore, if an alkoxide were substituted for the hydroxide in the reactions of ‘826/’203, especially in the presence of an alcoholic solvent, the skilled artisan would expect esters of terephthalic acid to be formed as the primary product of the reaction because the polyester bonds of the PET would be broken by alkoxides (either the originally added alkoxide or one generated by reaction of the alcoholic solvent with the original alkoxide) as opposed to hydroxides (which can produce mixtures of terephthalic acid, salts, and esters thereof in alcoholic solvents under the disclosed conditions).  Therefore, if the skilled artisan desired to obtain DMT as the primary product from the depolymerization reaction of ‘826/’203, then said artisan would carry out the reaction in methanol as the alcoholic solvent and employing a methoxide as the alkoxide reagent.  Additionally, ‘826/’203 teaches a concentration range for the alkoxide which overlaps with that instantly claimed (see [0057] of ‘826 and [0058] of '203) and that the disclosed process is capable of obtaining the instantly claimed yield (see example 5).  Also see MPEP 2144.05.
claim 1 above.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0008826 (‘826, published on 1/12/2017, US PGPUB equivalent of US 9550713-of record in the IDS filed on 7/2/2021) or US 2017/0152203 (‘203, published on 6/1/2017, of record in the IDS filed on 7/2/2021), as applied to claims 1, 4, 6, 8-12, 14, 16, 18, and 19, and further in view of Falbe (“Alcohols, Aliphatic” Ullmann’s Encyclopedia of Industrial Chemistry, downloaded from https://doi.org/10.1002/14356007.a01_279.pub2, first published 1/15/2013, p. 1-26, of record in the IDS filed on 7/2/2021).
Applicant Claims
    PNG
    media_image15.png
    84
    992
    media_image15.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘826 and ‘203 disclose carrying out the instantly claimed reactions in the presence of the alkoxides instantly claimed as discussed in detail above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 20, neither of ‘826 nor ‘203 teaches how the alkoxides are prepared.  This deficiency is cured through the teachings of Falbe.   Falbe is a general teachings regarding aliphatic alcohols in industrial chemistry (see whole document).  With particular regard to claim 20, in section 4 on p. 21-22, Falbe teaches that alkoxides can be formed by reacting a metal, preferably an alkali metal, aluminum, or magnesium, with an alcoholic solvent (see p. 22, first column).  Therefore, the skilled artisan would find it prima facie obvious to combine the process of either ‘826 or ‘203 with the alkoxide preparation process of Falbe in order to arrive at a process for predictably producing an alkoxide suitable for use in the depolymerization reaction disclosed by ‘826 or '203 absent any evidence to the contrary.  Further, as discussed above with respect to claims 4 and 6, the if DMT were the desired product from the reaction of ‘826 and ‘203, then the skilled artisan would be motivated to employ methanol as the alcoholic solvent and a methoxide (including a methoxide of sodium, 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘826 or ‘203 with that of Falbe to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the alkoxide preparation process of Falbe with the depolymerization process of either ‘826 or ‘203 because ‘826 and ‘203 teach that alkoxides are suitable reagents for use in their respective depolymerization processes and Falbe merely teaches a well-known way to make them.  Therefore combining two well-known processes to arrive at a process for predictably depolymerizing PET using alkoxides is prima facie obvious in the absence of unexpected results.  See MPEP 2143 A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622